Name: 88/570/EEC: Commission Decision of 28 October 1988 on the multiannual guidance programme for aquaculture and the provision of protected marine areas in the French overseas departments (1987 to 1991) submitted by France pursuant to Council Regulation (EEC) No 4028/86 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  overseas countries and territories;  Europe;  economic policy
 Date Published: 1988-11-17

 Avis juridique important|31988D057088/570/EEC: Commission Decision of 28 October 1988 on the multiannual guidance programme for aquaculture and the provision of protected marine areas in the French overseas departments (1987 to 1991) submitted by France pursuant to Council Regulation (EEC) No 4028/86 (Only the French text is authentic) Official Journal L 311 , 17/11/1988 P. 0044 - 0045*****COMMISSION DECISION OF 28 OCTOBER 1988 ON THE MULTIANNUAL GUIDANCE PROGRAMME FOR AQUACULTURE AND THE PROVISION OF PROTECTED MARINE AREAS IN THE FRENCH OVERSEAS DEPARTMENTS ( 1987 TO 1991 ) SUBMITTED BY FRANCE PURSUANT TO COUNCIL REGULATION ( EEC ) NO 4028/86 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 88/570/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 4028/86 OF 18 DECEMBER 1986 ON COMMUNITY MEASURES TO IMPROVE AND ADAPT STRUCTURES IN THE FISHERIES AND AQUALCULTURE SECTOR ( 1 ), AND IN PARTICULAR ARTICLE 4 THEREOF, WHEREAS ON 30 APRIL 1987 THE FRENCH GOVERNMENT FORWARDED TO THE COMMISSION A MULTIANNUAL GUIDANCE PROGRAMME FOR AQUALCULTURE AND THE PROVISION OF PROTECTED MARINE AREAS, HEREINAFTER REFERRED TO AS "THE PROGRAMME'; WHEREAS ON 18 AUGUST 1987 IT FORWARDED THE LATEST ADDITIONAL INFORMATION CONCERNING THE PROGRAMME; WHEREAS WITH DECISION 88/1/EEC THE COMMISSION APPROVED THIS PROGRAMME ( 2 ); WHEREAS ON THAT DATE IT WAS PLANNED TO IMPLEMENT IN THE FRENCH OVERSEAS DEPARTMENTS SPECIFIC MEASURES IN THE FORM OF INTEGRATED DEVELOPMENT OPERATIONS WHICH CONTAINED A SECTION RELATING TO AQUACULTURE; WHEREAS IN THESE CIRCUMSTANCES THE COMMISSION WAS PERSUADED TO ADOPT A DECISION APPROVING FOR 1987 ONLY THE SECTION OF THE PROGRAMME RELATING TO THE FRENCH OVERSEAS DEPARTMENTS; WHEREAS THE INTEGRATED DEVELOPMENT OPERATION FOR THE ISLAND OF REUNION WAS APPROVED ON 15 DECEMBER 1987; WHEREAS THE COMMISSION WAS UNABLE TO ADOPT A DECISION ON THE SPECIFIC MEASURES FOR FISHERIES IN THE DEPARTMENTS OF GUADELOUPE, MARTINIQUE AND FRENCH GUIANA SINCE IT DID NOT HAVE ALL THE INFORMATION NECESSARY FOR EXAMINING THEM WITH A VIEW TO THEIR APPROVAL; WHEREAS IT DECIDED THEREFORE TO EXAMINE THE FUNDING OF THESE SPECIFIC MEASURES FOR AQUACULTURE IN THESE DEPARTMENTS PART OF THE NORMAL OPERATION OF THE FUNDS AND NOT AS INTEGRATED OPERATIONS; WHEREAS SUCH MEASURES FOR AQUACULTURE MUST BE ASSESSED THEREFORE AS PART OF THE "MULTIANNUAL GUIDANCE PROGRAMMES FOR AQUALCULTURE'; WHEREAS IT IS ESSENTIAL THAT THE PROGRAMME FOR THE OVERSEAS DEPARTMENTS BE APPROVED THEREFORE FOR THE PERIOD OF VALIDITY ORIGINALLY PLANNED OF 1987 TO 1991; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR THE FISHING INDUSTRY; HAS ADOPTED THIS DECISION : ARTICLE 1 THE MULTIANNUAL GUIDANCE PROGRAMME FOR AQUACULTURE AND THE PROVISION OF PROTECTED MARINE AREAS IN THE FRENCH OVERSEAS DEPARTMENTS ( 1987 TO 1991 ) FORWARDED BY THE FRENCH GOVERNMENT ON 30 APRIL 1987 AND LAST SUPPLEMENTED ON 18 AUGUST 1987 IS HEREBY APPROVED SUBJECT TO THE CONDITIONS SET OUT IN THE ANNEX . ARTICLE 2 THIS DECISION IS WITHOUT PREJUDICE TO ANY COMMUNITY FINANCIAL AID TO INDIVIDUAL INVESTMENT PROJECTS . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS, 28 OCTOBER 1988 . FOR THE COMMISSION ANTONIO CARDOSO E CUNHA MEMBER OF THE COMMISSION ( 1 ) OJ NO L 376, 31 . 12 . 1986, P . 7 . ( 2 ) OJ NO L 4, 7 . 1 . 1988, P . 17 . ANNEX MULTIANNUAL GUIDANCE PROGRAMME FOR AQUACULTURE IN THE FRENCH OVERSEAS DEPARTMENTS ( 1987-1991 ) I . GENERAL THE PROGRAMME APPLIES TO THE WHOLE TERRITORY OF THE FRENCH OVERSEAS DEPARTMENTS AND CONCERNES FRESHWATER AND SEAWATER AQUACULTURE . II . AIM THE AIM OF THE PROGRAMME IS TO : _ DEVELOP IN MARTINIQUE, GUADELOUPE, FRENCH GUIANA AND REUNION, THE REARING OF MACROBRACHIUM ROSENBERGII BY : _ MODERNIZING HATCHERIES, _ PROVIDING AID FOR REARING PONDS; _ ESTABLISH IN MARTINIQUE AND GUADELOUPE, AQUACULTURE UNDERTAKINGS AND SMALL-SCALE FARMS BY APPLYING GRADUALLY THE DATA WHICH WILL BE ACQUIRED, IN PARTICULAR REGARDING : _ THE REARING OF TEMPERATE FISH SPECIES, _ THE REARING OF TROPICAL FISH SPECIES, _ THE REARING OF MOLLUSCS ( OYSTERS, LAMBIS, ETC .); _ ESTABLISH IN MARTINIQUE AND GUADELOUPE AND FRENCH GUIANA OYSTER FARMS; _ DEVELOP IN THE ISLAND OF REUNION THE REARING OF MACROBRACHIUM ROSENBERGII . III . INVESTMENTS INVESTMENTS PLANNED ARE AS FOLLOWS : TOTAL INVESTMENT 1987 TO 1991 1.2,3.4,5.6,7.8,9INVESTMENT COMMUNITY CONTRIBUTION NATIONAL CONTRIBUTION INVESTMENT DURING INITIAL PERIOD 1.2.3.4.5.6.7.8.9(FF MILLION ) ( ECU MILLION ) ( FF MILLION ) ( ECU MILLION ) ( FF MILLION ) ( ECU MILLION ) ( FF MILLION ) ( ECU MILLION ) // // // // // // // // // MARTINIQUE 22,5 3,21 7,1 1,01 3 0,428 8,5 1,214 GUADELOUPE 29,64 4,23 11,04 1,577 3,86 0,551 14,18 2,02 FRENCH GUIANA 25,5 3,64 9 1,285 4,05 0,578 2,5 0,357 REUNION 8,5 1,21 3,4 0,485 2,55 0,364 6 0,857 // // // // // // // // // TOTAL 86,14 12,29 30,54 4,357 13,46 1,921 31,18 4,448 // // // // // // // // // REARING OF MACROBRACHIUM ROSENBERGII IN THE FRENCH OVERSEAS DEPARTMENTS 1.2.3,4.5,6SURFACE AREA OF PONDS IN 1987 AIM AND COST OF PROGRAMME 1987 TO 1991 INVESTMENTS ADOPTED AS A FIRST PRIORITY 1.2.3.4.5.6(HA ) ( HA ) ( FF MILLION ) ( HA ) ( FF MILLION ) // // // // // // MARTINIQUE 60 40 10 20 5 // // // // // // GUADELOUPE 50 50 12,5 20 5 // // // // // // FRENCH GUIANA 376 COMMITTED OF WHICH 64 IN EXISTENCE AT THE END OF 1986 80 21 5 1 // // // // // // REUNION 2 30 9 20 6 // // // // // // TOTAL 488 200 52,5 65 17 // // // // // // COMMENTS THE COMMISSION WOULD POINT OUT THAT STRUCTURAL FUNDING GRANTED BY NATIONAL, REGIONAL OR LOCAL AUTHORITIES TO THE SECTOR CONCERNED MUST COME UNDER THIS PROGRAMME .